 



Exhibit 10.19
SYNOVUS FINANCIAL CORP.
Board of Directors Compensation
Approved January 25, 2007
     Upon the recommendation of the Corporate Governance and Nominating
Committee, the Board of Directors of Synovus Financial Corp. approved
modifications to the compensation to be paid to directors effective February 1,
2007, as set forth below:

         
Cash Compensation
       
 
       
Annual Board Retainer
  $ 40,000  
 
       
Annual Committee Member Retainers:
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Corporate Governance and Nominating Committee
  $ 7,500  
Executive Committee
  $ 10,000  
 
       
Annual Committee Chair Retainers*:
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Corporate Governance and Nominating Committee
  $ 7,500  
 
       
Annual Lead Director Retainer
  $ 5,000  

 

*   Note: The committee chair will receive both an annual committee member
retainer and an annual committee chair retainer.

         
Equity Compensation
         
Annual restricted stock award (in the form of a grant from the Synovus 2002
Long-Term Incentive Plan, 3 year cliff vesting)
  500 shares
 
       
No equity awards to employee directors
       
 
       
Director Stock Purchase Plan
       
 
       
Annual maximum company cash contribution per director participant to
company-sponsored open market stock purchase plan, with company’s contribution
equal to 50% of director participant’s cash contribution, subject to annual
maximum contribution limit by director of $20,000
  $ 10,000  

 